DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Willbrandt reference (US Patent No. 8,495,960) in view of the Eastman reference (US Patent Publication No. 2002/0036076) and further in view of the Nakamura reference (Japanese Reference No. 3,225,200 B2).
4.	Regarding claim 1, the Willbrandt reference discloses:
a rail vehicle [Abstract] comprising:
a body having a floor and side walls projecting upwardly from said floor (Column 6, lines 13-18) (FIG. 1);
a first side skirt and a second side skirt projecting downwardly below said floor and along a portion of a respective one of said side walls (FIG. 2), said first side skirt having an exhaust (Column 6, lines 26-38—air outlet openings);
two bogies having wheels and operative to support a different end of said body, said floor, said first and second side skirts and said bogies defining an underfloor space therein between (Column 6, lines 6-12);

The Willbrandt reference discloses the invention as essentially claimed.  However, the Willbrandt reference fails to disclose a cooling system operative to exchange heat between a cooling fluid circulating in a cooling circuit connected to said internal combustion engine and air located in said underfloor space, said cooling system having: a heat exchanger located under said floor and within said underfloor space, said heat exchanger being fluidly connected to said underfloor space on a first side of said heat exchanger and to said exhaust on a second side of said heat exchanger; a fan adjacent said heat exchanger and fluidly connected to said exhaust, wherein said fan is operative to sequentially force air from said underfloor space through said first side of said heat exchanger, through said second side of said heat exchanger and through said exhaust to an ambient space located on an external side of said first side skirt.
The Eastman reference teaches it is conventional in the art of cooling systems for locomotives to provide as taught in (FIG. 2) a cooling system (FIG. 2) operative to exchange heat between a cooling fluid circulating in a cooling circuit (30, 36, 38, 40) connected to said internal combustion engine [Paragraph 0029] and air located in said underfloor space (FIG. 2), said cooling system (FIG. 2) having a heat exchanger (38) being fluidly connected to said underfloor space (FIG. 2) on a first side of heat exchanger (38) and to said exhaust (open bottom) on a second side of said heat exchanger (38).  Such configurations/structures would allow additional cooling for the locomotive and utilizes space which is not otherwise utilized [Paragraph 0029].  
The combination of the Willbrandt reference and the Eastman reference teach the invention as essentially claimed.  However, the modified Willbrandt reference fails to disclose a fan adjacent said heat exchanger and fluidly connected to said exhaust wherein said fan is operative to sequentially force air from said underfloor space through said first side of said heat 
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) a fan (52) adjacent said heat exchanger (61) and fluidly connected to said exhaust (FIG. 3) wherein said fan is operative to sequentially force air from said underfloor space through said first side of said heat exchanger, through said second side of said heat exchanger and through said exhaust to an ambient space located on an external side of said first side skirt (FIG. 3).  Such configurations/structures would allow cooling of the internal combustion engine [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Willbrandt reference, such that the vehicle further includes a cooling system operative to exchange heat between a cooling fluid circulating in a cooling circuit connected to said internal combustion engine and air located in said underfloor space, said cooling system having: a heat exchanger located under said floor and within said underfloor space, said heat exchanger being fluidly connected to said underfloor space on a first side of said heat exchanger and to said exhaust on a second side of said heat exchanger; a fan adjacent said heat exchanger and fluidly connected to said exhaust, wherein said fan is operative to sequentially force air from said underfloor space through said first side of said heat exchanger, through said second side of said heat exchanger and through said exhaust to an ambient space located on an external side of said first side skirt, as clearly suggested and taught by the Eastman and Nakamura references, in order to allow additional cooling for the locomotive and utilizes space which is not otherwise utilized [Paragraph 0029] and cooling of the internal combustion engine [Paragraph 0003].  
5.    Regarding claim 2, the Willbrandt reference fails to disclose:
wherein said heat exchanger is adjacent said first side skirt and wherein said fan is adjacent an inner face of said heat exchanger, said fan being operative to push air located 
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) wherein said heat exchanger is adjacent said first side skirt and wherein said fan is adjacent an inner face of said heat exchanger, said fan being operative to push air located within said underfloor space through said heat exchanger, through said exhaust of said first side skirt and into the ambient space (FIG. 3).  Such configurations/structures would allow cooling of the internal combustion engine [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Willbrandt reference, such that the vehicle further includes wherein said heat exchanger is adjacent said first side skirt and wherein said fan is adjacent an inner face of said heat exchanger, said fan being operative to push air located within said underfloor space through said heat exchanger, through said exhaust of said first side skirt and into the ambient space, as clearly suggested and taught by the Nakamura reference, in order to allow cooling of the internal combustion engine [Paragraph 0003].  
6.	Regarding claim 3, the Willbrandt reference fails to disclose:
wherein said fan is adjacent said first side skirt and wherein said heat exchanger is located on an inner face of said fan, said fan being operative to draw air located within said underfloor space through said heat exchanger and push the air through said exhaust of said first side skirt into the ambient space.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) wherein said fan is adjacent said first side skirt and wherein said heat exchanger is located on an inner face of said fan, said fan being operative to draw air located within said underfloor space through said heat exchanger and push the air through said exhaust of said first side skirt into the ambient space (FIG. 3—
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Willbrandt reference, such that the vehicle further includes wherein said fan is adjacent said first side skirt and wherein said heat exchanger is located on an inner face of said fan, said fan being operative to draw air located within said underfloor space through said heat exchanger and push the air through said exhaust of said first side skirt into the ambient space, as clearly suggested and taught by the Nakamura reference, in order to allow cooling of the internal combustion engine [Paragraph 0003].  
7. 	Regarding claim 4, the Willbrandt reference further discloses:
an air intake for directing fresh air into said underfloor space (Column 6, lines 26-38—air inlet openings).
8.	Regarding claim 5, the Willbrandt reference further discloses:
wherein said air intake is located on one of said first and second side skirts (Column 6, lines 26-38—air inlet openings).
9.	Regarding claim 6, the Willbrandt reference further discloses:
wherein said air intake is located closer to a front of said body than said exhaust.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an air intake located closer to a front of said body than said exhaust, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
10.	Regarding claim 8, the Willbrandt reference fails to disclose:
wherein said cooling system further comprises a second heat exchanger located under said floor and within said underfloor space and a second fan adjacent said second heat exchanger, said second heat exchanger and said second fan being fluidly connected to a second exhaust located in said second side skirt, said second fan being operative to force air 
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) a second heat exchanger (61) located under said floor and within said underfloor space (FIG. 3) and a second fan (62) adjacent said second heat exchanger (61) (FIG. 3), said second heat exchanger (61) and said second fan (62) being fluidly connected to a second exhaust (65) located in said second side skirt (FIG. 3), said second fan (62) being operative to force air from said underfloor space through said second heat exchanger and through said second exhaust to said ambient space located on an external side of said second side skirt (FIG. 3).  Such configurations/structures would allow cooling of the internal combustion engine [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Willbrandt reference, such that the vehicle further includes wherein said cooling system further comprises a second heat exchanger located under said floor and within said underfloor space and a second fan adjacent said second heat exchanger, said second heat exchanger and said second fan being fluidly connected to a second exhaust located in said second side skirt, said second fan being operative to force air from said underfloor space through said second heat exchanger and through said second exhaust to said ambient space located on an external side of said second 
side skirt, as clearly suggested and taught by the Nakamura reference, in order to allow cooling of the internal combustion engine [Paragraph 0003].  
11.	Regarding claim 9, the Willbrant reference fails to disclose:
wherein said fan comprises an impeller, said impeller being oriented so as to draw air from said underfloor space to said ambient space.
The examiner takes Office Notice that it is well known in the art to use an impeller as a fan for the purpose of driving fluid flow.  

wherein said fan is powered by DC voltage having a polarity so that said impeller spins in a direction so as to draw air from said underfloor space to said ambient space.
The examiner takes Official Notice that it is well known in the art to use DC power to drive a fan in a certain direction for the purpose of creating fluid flow.  
13.	Regarding claim 11, the Willbrant reference fails to disclose:
wherein said fan is powered by AC current having a phase adapted so that said impeller spins in a direction so as to draw air from said underfloor space to said ambient space.
The examiner takes Official Notice that it is well known in the art to use AC power with a phase to drive a fan in a certain direction for the purpose of creating fluid flow.  
14.	Regarding claim 12, the Willbrant reference further discloses:
wherein said motor is connected to one of said wheels (Column 6, lines 19-25).
15.	Regarding claim 13, the Willbrant reference fails to disclose:
connected to an adjacent second rail vehicle wherein said motor is installed on a third bogie supporting said adjacent second rail vehicle.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to be connected to an adjacent second rail vehicle wherein said motor is installed on a third bogie supporting said adjacent second rail vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
16.	Regarding claim 14, the Willbrandt reference discloses:
a method for cooling an internal combustion engine of a rail vehicle (intended use), said rail vehicle having a body (FIG. 1), two bogies supporting said body (Column 6, lines 6-12) and, said body having a floor and two side skirts depending from said floor and substantially aligned 
The Willbrandt reference discloses the invention as essentially claimed.  However, the Willbrandt reference fails to disclose a cooling system having a heat exchanger for cooling said internal combustion engine said heat exchanger being fluidly connected to said underfloor space on a first side of said heat exchanger and to an exhaust on a second side of said heat exchanger, the method comprising sequentially circulating air: from said underfloor space; then
through first side and then through said second side of said heat exchanger located within said underfloor space; then through said exhaust located in a first one of said two side skirts; and
to an ambient space located on an external side of said first one of said two side skirts.
The Eastman reference teaches it is conventional in the art of cooling systems for locomotives to provide as taught in (FIG. 2) a cooling system (FIG. 2) having a heat exchanger (38) for cooling an internal combustion engine [Paragraph 0029], said heat exchanger (38) being fluidly connected to said underfloor space (FIG. 2) on a first side of heat exchanger (38) and to said exhaust (open bottom) on a second side of said heat exchanger (38).  Such configurations/structures would allow additional cooling for the locomotive and utilizes space which is not otherwise utilized [Paragraph 0029].  
 The combination of the Willbrandt reference and the Eastman reference teach the invention as essentially claimed.  However, the modified Willbrandt reference fails to disclose the method comprising sequentially circulating air: from said underfloor space; then
through first side and then through said second side of said heat exchanger located within said underfloor space; then through said exhaust located in a first one of said two side skirts; and to an ambient space located on an external side of said first one of said two side skirts.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) sequentially circulating air: from said underfloor space (FIG. 3) then through first side (FIG. 3—side of (61) facing out of locomotive) and then 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Willbrandt reference, such that the method further includes a cooling system having a heat exchanger for cooling said internal combustion engine said heat exchanger being fluidly connected to said underfloor space on a first side of said heat exchanger and to an exhaust on a second side of said heat exchanger, the method comprising sequentially circulating air: from said underfloor space; then
through first side and then through said second side of said heat exchanger located within said underfloor space; then through said exhaust located in a first one of said two side skirts; and
to an ambient space located on an external side of said first one of said two side skirts, as clearly suggested by the Eastman and the Nakamura reference, in order to allow additional cooling for the locomotive and utilizes space which is not otherwise utilized [Paragraph 0029] and cooling of the internal combustion engine [Paragraph 0003].   .  
17.	Regarding claim 15, the Willbrandt reference fails to disclose:
locating a fan of said cooling system adjacent an internal side of said first one of said two side skirts and locating said heat exchanger adjacent said fan.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 3) locating a fan (62) of said cooling system (FIG. 3) adjacent an internal side of said first one of said two side skirts and locating said heat 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Willbrant reference, such that the method further includes locating a fan of said cooling system adjacent an internal side of said first one of said two side skirts and locating said heat exchanger adjacent said fan, as clearly suggested and taught by the Nakamura reference, in order to allow cooling of the internal combustion engine [Paragraph 0003].  
18.	Regarding claim 16, the Willbrandt reference further discloses:
spinning an impeller of said fan so as to draw air from said underfloor space to said ambient space.
The examiner takes Official Notice that it is well known in the art to use an impeller as a fan for the purpose of fluid flow.  
19.	Regarding claim 17, the Willbrandt reference further discloses:
creating an underfloor space in substantially close proximity to a ground on which the rail vehicle is travelling using said two side skirts (FIG. 2).
20.	Regarding claim 18, the Willbrandt reference fails to disclose:
circulating air located in said underfloor space through a fan prior to circulating said air through said heat exchanger.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 1b) circulating air located in said underfloor space through a fan prior to circulating said air through said heat exchanger (FIG. 1b).  Such configurations/structures would allow cooling (FIG. 1b).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Willbrant reference, such that the method further includes circulating air located in said underfloor space through a fan prior to 
21.	Regarding claim 19, the Willbrandt reference fails to disclose:
circulating air located in said underfloor space through said heat exchanger prior to circulating said air through a fan placed between said heat exchanger and said first one of said two side skirts.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 1a) circulating air located in said underfloor space through said heat exchanger prior to circulating said air through a fan placed between said heat exchanger and said first one of said two side skirts (FIG. 1a).  Such configurations/structures would allow cooling (FIG. 1a).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Willbrant reference, such that the method further includes circulating air located in said underfloor space through said heat exchanger prior to circulating said air through a fan placed between said heat exchanger and said first one of said two side skirts, as clearly suggested and taught by the Nakamura reference, in order to allow cooling (1a).  
22.	Regarding claim 20, the Willbrandt reference fails to disclose:
wherein said circulating through said heat exchanger comprises transferring heat to said air to create hot air, said circulating through said exhaust comprising exhausting said hot air towards said ambient space.
The Nakamura reference teaches it is conventional in the art of cooling systems for railway stock to provide as taught in (FIG. 1b) wherein said circulating through said heat exchanger comprises transferring heat to said air to create hot air, said circulating through said 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Willbrant reference, such that the method further includes wherein said circulating through said heat exchanger comprises transferring heat to said air to create hot air, said circulating through said exhaust comprising exhausting said hot air towards said ambient space, as clearly suggested and taught by the Nakamura reference, in order to allow cooling (1a).  
23.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Willbrandt reference in view of the Eastman reference and further in view of the Nakamura reference and further in view of the Gotmalm reference (US Patent Publication No. 2018/0319247).
24.	Regarding claim 7, the Willbrandt reference fails to disclose:
wherein said air intake is a deflector located at a lower portion of said underfloor space for directing fresh air into said underfloor space.
The Gotmalm reference teaches it is conventional in the art of cooling systems for locomotives to provide as taught in (FIG. 1) wherein said air intake is a deflector (122) located at a lower portion of said underfloor space for directing fresh air into said underfloor space (air intake unit (122).  Such configurations/structures would allow ventilation of a cooling system when the locomotive is in motion [Paragraph 0067].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Willbrandt reference, such that the vehicle further includes wherein said air intake is a deflector located at a lower portion of said underfloor space for directing fresh air into said underfloor space, as clearly suggested and 
taught by the Gotmalm reference, in order to allow ventilation of a cooling system when the locomotive is in motion [Paragraph 0067].  
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747